DETAILED ACTION
Claims 1-15 are pending.
The Office Action is responsive to the communication filed on 3/20/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 3/20/2021 have been fully considered but they are not persuasive.  

Regarding claims 1-15, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claim 15 is substantially similar to independent claim 1.  Dependent claims 2-14 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art 
In particular, Applicant’s arguments are directed to Nair not teaching or suggesting that the safety devices independently specify their operating mode depending on whether a master connection exists or not.  Examiner respectfully disagrees.  As described in paragraph 0064 and as illustrated in figure 2 of Nair, the safety master 204.sub.1 generates and transmits a defined pulse train 206 and each safety device remains in operational mode as long as the defined pulse train 206 is recognized.  As described in paragraphs 0077, 0136 and as illustrated in figure 17 of Nair, the safety device determines if it should enable or disable safety relay outputs based on the receipt of the defined pulse pattern from the safety master.  In other words, if no master connection exists with the safety master, the safety device itself determines its own operating mode (i.e., enable or disable safety relay).  If Applicant intends for checking to see if a master even exists to have a particular meaning outside of the defined pulse pattern checking as described in Nair, Examiner recommends amending the claim to state the same.
wherein it is detected, depending on the registration of these signals by additional safety switches (2) of the series connection (1), (Nair: see the detection of the define pulse pattern detected 1704 indicating if the master is on the network as illustrated in figure 17 and as described in paragraph 0136; “Pulse detection component 512 can be configured to identify presence of the defined pulse pattern on the device's single-wire safety channel input terminal. The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied. The defined conditions can include at least detection of a 
whether the wiring is laid out for connecting a master (6), and (Nair: “In one or more embodiments, the safety master mode component 504 can switch the SWS+ safety device to safety master mode in response to detecting the presence of a terminator on the device's single-wire safety channel input terminal.” Paragraph 0075; “Startup mode begins with power up 902, during which power is applied to the safety input devices and comms master device comprising the single-wire safety circuit. As the devices on the circuit are powered up, the system enters the auto-detect phase, during which each device initializes, identifies adjacent devices on the circuit, and reports its presence to the adjacent devices. When two adjacent devices have detected each other, the sub-link phase 906 is entered, during which a communication sub-link between the two adjacent devices is established. As will be described in more detail herein, establishment of sub-links between adjacent devices is performed asynchronously, and it is not necessary for the comms master to be powered up before two adjacent safety input devices can establish a sub-link with one another. By allowing adjacent devices to establish sub-links asynchronously as they are powered up and identified, regardless of the state of the comms master, the total SWS+ link (comprising all sub-links between adjacent devices) can be established quickly.” Paragraph 0089)
whether such a master (6) is connected, and (Nair: “When one of the safety devices 204 identifies the loss of its safety function (e.g., opening of a safety gate, pressing of an emergency stop button, etc.) and enters the safe state, that device ceases to pass the pulse train 206 to downstream devices, preventing the signal from reaching the comms master 208. Upon detecting loss of the pulse train signal, the comms master 208 isolates power to the industrial system components (e.g., machine, industrial device, motor, etc.).” paragraph 0064)
that depending on this, the operation of the safety switches (2) is predetermined by the safety switches themselves. (Nair: see the pulse detection component 512 of the safety device 502 and the detection of a valid pulse pattern and subsequent actions by the safety device 502 components (i.e., by the safety switches themselves) as illustrated in figure 5 and as described in paragraph 0077; see the enable safety relay outputs of safety relay 1706 if the defined pulse pattern is detected 1704 (i.e., master is connected on the network) or the disable safety relay outputs of safety relay 1708 if the defined pulse pattern is not detected 1704 (i.e., master is not connected on the network) as illustrated in figure 17 and as described in paragraphs 0064, 0136; “FIG. 17 illustrates an example methodology 1700 for controlling safety relay outputs of a safety relay. At 1702, an SWS+ INPUT terminal of a safety relay compatible with a single-wire safety (SWS+) protocol is monitored for presence of a safety signal having a modulated pulse pattern. At 1704, a determination is made regarding whether the pulse pattern detected on the safety signal matches a defined pulse pattern. If it is determined that the pulse pattern matches the defined pulse pattern, the methodology moves 
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

With respect to claim 13, the applicant generically argues that the claim is clearly patentable over the combination of the cited prior art.  The Examiner respectfully disagrees.  The cited prior art describes the limitations of the claim as described above with respect to the independent claim and as further described below with respect to the rejection of the independent 

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2016/0299484 (Nair).


Claim 1:
The cited prior art describes a series connection (1) having (Nair: “FIG. 1 illustrates an example safety circuit that utilizes redundant signal paths to improve safety reliability. In this example, safety devices 102 are connected in series to a safety relay 104. Safety devices 102 comprise devices that verify whether the safety relay should enter the safe state based on their respective access points, including but not limited to proximity switches that determine when a safety gate is in the closed position, emergency stop pushbuttons, safety mats, light curtains, etc. Each of the safety devices 102 are equipped with dual redundant contacts 112a and 112b that are designed to close when the device is in the safe state, allowing respective 24 VDC signals 110 to pass.” Paragraph 0061)
multiple safety switches (2), with the series connection (1) possessing wiring connecting the safety switches (2), (Nair: see the safety devices 102, 204 as illustrated in figures 1, 2; “FIG. 1 illustrates an example safety circuit that utilizes redundant signal paths to improve safety reliability. In this example, safety devices 102 are connected in series to a safety relay 104. Safety devices 102 comprise devices that verify whether the safety relay should enter the safe state based on their respective access points, including but not limited to proximity switches that determine when a safety gate is in the closed position, emergency stop pushbuttons, safety mats, light curtains, etc. Each of the safety devices 102 are equipped with dual redundant contacts 112a and 112b that are designed to close when the device is in the safe state, allowing respective 24 VDC signals 110 to pass.” Paragraph 0061; “FIG. 2 illustrates an example single-wire safety system architecture 202 according to one or more embodiments.” Paragraph 0064)
characterized in that signals can be output by the safety switches (2), (Nair: “A safety device acting as safety master generates a defined pulse train 206 that is passed through each safety device in the chain to the comms master 208 (the safety relay), which remains in operational mode as long as the defined pulse train 206 is recognized. The total path between the safety master 204.sub.1 and the comms master 208 comprises a single-wire safety plus (SWS+) link 212, which is made up of multiple sub-links 214 between adjacent safety devices on the circuit.” Paragraph 0064)
wherein it is detected, depending on the registration of these signals by additional safety switches (2) of the series connection (1), (Nair: see the detection of the define pulse pattern detected 1704 indicating if the master is on the network as illustrated in figure 17 and as described in paragraph 0136; “Pulse detection component 512 can be configured to identify presence of the defined pulse pattern on the device's single-wire safety channel input terminal. The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied. The defined conditions can include at least detection of a valid pulse pattern on the safety signal received at the safety input terminal (as determined by the pulse detection component 512), and verification that the SWS+ safety device is not in its safe state (as determined by the safe state detection component 510).” Paragraph 0077)
whether the wiring is laid out for connecting a master (6), and (Nair: “In one or more embodiments, the safety master mode component 504 can switch the SWS+ safety device to safety master mode in response to detecting the presence of a terminator on the device's single-wire safety channel input terminal.” Paragraph 0075; “Startup mode begins with power up 902, during which power is applied to the safety input devices and comms master device comprising the single-wire safety circuit. As the devices on the circuit are powered up, the system enters the auto-detect phase, during which each device initializes, identifies adjacent devices on the circuit, and reports its presence to the adjacent devices. When two adjacent devices have detected each other, the sub-link phase 906 is entered, during which a communication sub-link between the two adjacent devices is established. As will be described in more detail herein, establishment of sub-links between adjacent devices is performed asynchronously, and it is not necessary for the comms master to be powered up before two adjacent safety input devices can establish a sub-link with one another. By allowing adjacent devices to establish sub-links asynchronously as they are powered up and identified, regardless of the state of the comms master, the total SWS+ link (comprising all sub-links between adjacent devices) can be established quickly.” Paragraph 0089)
whether such a master (6) is connected, and (Nair: “When one of the safety devices 204 identifies the loss of its safety function (e.g., opening of a safety gate, pressing of an emergency stop button, etc.) and enters the safe state, that device ceases to pass the pulse train 206 to downstream devices, preventing the signal from reaching the comms master 208. Upon detecting loss of the pulse train signal, the comms master 208 isolates power to the industrial system components (e.g., machine, industrial device, motor, etc.).” paragraph 0064)
that depending on this, the operation of the safety switches (2) is predetermined by the safety switches themselves. (Nair: see the pulse detection component 512 of the safety device 502 and the detection of a valid pulse pattern and subsequent actions by the safety device 502 components (i.e., by the safety switches themselves) as illustrated in figure 5 and as described in paragraph 0077; see the enable safety relay outputs of safety relay 1706 if the defined pulse pattern is detected 1704 (i.e., master is connected on the network) or the disable safety relay outputs of safety relay 1708 if the defined pulse pattern is not detected 1704 (i.e., master is not connected on the network) as illustrated in figure 17 and as described in paragraphs 0064, 0136; “FIG. 17 illustrates an example methodology 1700 for controlling safety relay outputs of a safety relay. At 1702, an SWS+ INPUT terminal of a safety relay compatible with a single-wire safety (SWS+) protocol is monitored for presence of a safety signal having a modulated pulse pattern. At 1704, a determination is made regarding whether the pulse pattern detected on the safety signal matches a defined pulse pattern. If it is determined that the pulse pattern matches the defined pulse pattern, the methodology moves to step 1706, where the safety relay outputs of the safety relay are enabled and the monitoring continues at step 1702. Alternatively, if the detected pulse pattern does not match the defined pulse pattern, the methodology moves to step 1708, where the safety relay outputs are disabled, and the monitoring continues at step 1702.” Paragraph 0136; “Pulse detection component 512 can be configured to identify presence of the defined pulse pattern on the device's single-wire safety channel input terminal. The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied. The defined conditions can include at least detection of a valid pulse pattern on the safety signal received at the safety input terminal (as determined by the pulse detection component 512), and verification that the SWS+ safety device is not in its safe state (as determined by the safe state detection component 510).” Paragraph 0077)

Claim 2:
	The cited prior art describes the series connection (1) according to claim 1, 
characterized in that each safety switch (2) includes a communications port (10), (Nair: see the SWS+ output as illustrated in figure 6; “During normal operation (SWS mode), the SWS+ INPUT terminal receives the pulsed safety signal from an upstream safety device on line 616, and the SWS+ OUTPUT terminal sends the safety signal to the next downstream device on line 610 (in the illustrated example, the next downstream device is the comms master 402; in the present disclosure, the terms “upstream” and “downstream” are relative to the direction of the pulsed safety signal from the safety master to the comms master). Safety device 502 will only send the pulse signal out on the SWS+OUTPUT terminal if the valid pulse pattern is present on the SWS+ INPUT terminal and the safety device 502 is not in the safe state. During diagnostic or configuration mode, safety device 502 uses the SWS+ INPUT and SWS+ OUTPUT terminals to exchange configuration or diagnostic messages with adjacent devices over lines 616 and 610 (the single-wire channel) in a bi-directional manner, as will be described in more detail herein.” Paragraph 0080)
wherein only in case of a design for operation of the series connection (1) with a master (6) a line (8) is routed from each communications port (10) to a diagnostics line (7). (Nair: “In some embodiments, comms master 402 may also include a SUPPLEMENTAL OUTPUT terminal for sending supplemental messages to safety devices (or other types of devices) on the safety circuit via a dedicated line 608 that is separate from the SWS channel. These messages can be received via SUPPLEMENTAL INPUT terminal on safety device 502. For example, comms master 402 may use the SUPPLEMENTAL OUTPUT terminal to send lock commands to safety input devices that have integrated mechanical locks; e.g., remotely actuated door locks that include proximity switches to determine when the door is in the closed position. In such scenarios, the comms master can be programmed to actuate the locks in response to defined conditions to prevent the doors from being opened during dangerous operations. In another example, the comms master 402 may be configured to output a signal on the SUPPLEMENTAL OUTPUT terminal that, when received by the safety input devices, forces the safety input devices to switch from operational mode to the safe state (configuration or diagnostic mode). The SUPPLEMENTAL OUTPUT terminal can also send instructions to safety output devices. For example, comms master may output a sign al on the SUPPLEMENTAL OUTPUT terminal directed to a safety contactor, where the signal indicates to the safety contactor that energization of its contactors is enabled. In such scenarios, the safety contactor may be configured to only permit energization of its contactors if the appropriate enable signal is seen on its SUPPLEMENTAL INPUT terminal.” Paragraph 0083)

Claim 3:
	The cited prior art describes the series connection (1) according to claim 2, characterized in that signals output via the communications port (10) in a safety switch (2) are routed to the additional safety switches (2). (Nair: see the SWS+ input and SWS+ output as illustrated in figure 6; “During normal operation (SWS mode), the SWS+ INPUT terminal receives the pulsed safety signal from an upstream safety device on line 616, and the SWS+ OUTPUT terminal sends the safety signal to the next downstream device on line 610 (in the illustrated example, the next downstream device is the comms master 402; in the present disclosure, the terms “upstream” and “downstream” are relative to the direction of the pulsed safety signal from the safety master to the comms master). Safety device 502 will only send the pulse signal out on the SWS+OUTPUT terminal if the valid pulse pattern is present on the SWS+ INPUT terminal and the safety device 502 is not in the safe state. During diagnostic or configuration mode, safety device 502 uses the SWS+ INPUT and SWS+ OUTPUT terminals to exchange configuration or diagnostic messages with adjacent devices over lines 616 and 610 (the single-wire channel) in a bi-directional manner, as will be described in more detail herein.” Paragraph 0080)

Claim 4:
(Nair: “In some embodiments, comms master 402 may also include a SUPPLEMENTAL OUTPUT terminal for sending supplemental messages to safety devices (or other types of devices) on the safety circuit via a dedicated line 608 that is separate from the SWS channel. These messages can be received via SUPPLEMENTAL INPUT terminal on safety device 502. For example, comms master 402 may use the SUPPLEMENTAL OUTPUT terminal to send lock commands to safety input devices that have integrated mechanical locks; e.g., remotely actuated door locks that include proximity switches to determine when the door is in the closed position. In such scenarios, the comms master can be programmed to actuate the locks in response to defined conditions to prevent the doors from being opened during dangerous operations. In another example, the comms master 402 may be configured to output a signal on the SUPPLEMENTAL OUTPUT terminal that, when received by the safety input devices, forces the safety input devices to switch from operational mode to the safe state (configuration or diagnostic mode). The SUPPLEMENTAL OUTPUT terminal can also send instructions to safety output devices. For example, comms master may output a sign al on the SUPPLEMENTAL OUTPUT terminal directed to a safety contactor, where the signal indicates to the safety contactor that energization of its contactors is enabled. In such scenarios, the safety contactor may be configured to only permit energization of its contactors if the appropriate enable signal is seen on its SUPPLEMENTAL INPUT terminal.” Paragraph 0083)

Claim 5:
(Nair: “During diagnostic or configuration mode, safety device 502 uses the SWS+ INPUT and SWS+ OUTPUT terminals to exchange configuration or diagnostic messages with adjacent devices over lines 616 and 610 (the single-wire channel) in a bi-directional manner, as will be described in more detail herein.” Paragraph 0080)

Claim 6:
The cited prior art describes the series connection (1) according to claim 1, characterized in that during a start-up phase, each safety switch (2) generates test patterns based on which the position of each safety switch (2) in the series connection (1) is determined, with the information about the test patterns having been used for determining the wiring of the series connection (1). (Nair: see the enumeration process assigning the addresses for the devices in sequence and each device incrementing addresses to indicate location in the series as illustrated in figures 11A-11F and as described in paragraphs 0101-0108; “When sub-link 1 has been established between the comms master 1008 and its nearest safety device (safety device 1002c), comms master 1008 assigns address 00 to itself, ceases transmission of its IAH message, and sends an “I am enumerating” (IAE) message to safety device 1002c together with its address of 00, as shown in FIG. 11A (the IAE message is labeled “1”). Comms master 1008 outputs this IAE message on its SWS+ INPUT terminal, sending the message to safety device 1002c via the single-wire communication channel. Upon receipt of the IAE message, safety device 1002c reads the address included in the message (00), increments this address by one (01), and assigns itself this incremented address. Safety device 1002c also determines whether the safety master 1002a has been found. In the example depicted in FIG. 11A, although the sub-link to the safety master 1002a has been established, the safety master has not yet been addressed and therefore has not been found at this stage. Accordingly, safety device 1002c sets a “safety master found” (SMF) bit to 0, indicating that the safety master has not yet been found. Also, since no other devices have been addressed at this stage, safety device 1002c sets a “last addressable device” (LAD) value to “1” (representing its own address).” Paragraph 0102)

Claim 7:
The cited prior art describes the series connection (1) according to claim 6, characterized in that information about the test patterns is transmitted via the diagnostics line (7), with this information being used for determining the wiring. (Nair: see the enumeration process assigning the addresses for the devices in sequence and each device incrementing addresses to indicate location in the series and the use of the supplemental output lines for configuration mode as illustrated in figures 11A-11F and as described in paragraphs 0083, 0101-0108; “When sub-link 1 has been established between the comms master 1008 and its nearest safety device (safety device 1002c), comms master 1008 assigns address 00 to itself, ceases transmission of its IAH message, and sends an “I am enumerating” (IAE) message to safety device 1002c together with its address of 00, as shown in FIG. 11A (the IAE message is labeled “1”). Comms master 1008 outputs this IAE message on its SWS+ INPUT terminal, sending the message to safety device 1002c via the single-wire communication channel. Upon receipt of the IAE message, safety device 1002c reads the address included in the message (00), increments this address by one (01), and assigns itself this incremented address. Safety device 1002c also determines whether the safety master 1002a has been found. In the example depicted in FIG. 11A, although the sub-link to the safety master 1002a has been established, the safety master has not yet been addressed and therefore has not been found at this stage. Accordingly, safety device 1002c sets a “safety master found” (SMF) bit to 0, indicating that the safety master has not yet been found. Also, since no other devices have been addressed at this stage, safety device 1002c sets a “last addressable device” (LAD) value to “1” (representing its own address).” Paragraph 0102; “In another example, the comms master 402 may be configured to output a signal on the SUPPLEMENTAL OUTPUT terminal that, when received by the safety input devices, forces the safety input devices to switch from operational mode to the safe state (configuration or diagnostic mode).” Paragraph 0083)

Claim 8:
The cited prior art describes the series connection (1) according to claim 7, characterized in that in the event that during the start-up phase, the safety switches (2) do not receive any information about the test patterns from additional safety switches (2), the safety switches (2) autonomously change to operation without a master (6) and operate the communications port (10) as a message output. (Nair: “Turning to FIG. 10B, if safety device 1002b is the first device to power up, that device outputs an “I am here” (IAH) signal on its SWS+ INPUT terminal, sending the IAH message (labeled “1” in FIG. 10B) via the single-wire channel to the SWS+ OUTPUT terminal of the next upstream device (device 1002a). Since safety device 1002b has not yet obtained an address, the IAH signal is sent with a 0xFF address packet. Since safety device 1002a has not yet powered up, safety device 1002b does not yet receive a response to the IAH signal from that device. Safety device 1002b also begins listening for incoming IAH signals on its SWS+OUTPUT terminal.” Paragraph 0094)

Claim 9:
	The cited prior art describes the series connection (1) according to claim 7, characterized in that in the event that during the start-up phase information about test patterns of the safety switches (2) is received by the additional safety switches (2) and information about test patterns is received by a master (6) connected to the diagnostics line (7), the allocation of the positions of the safety switches (2) in the series connection (1) is monitored by the master (6). (Nair: “When sub-link 1 has been established between the comms master 1008 and its nearest safety device (safety device 1002c), comms master 1008 assigns address 00 to itself, ceases transmission of its IAH message, and sends an “I am enumerating” (IAE) message to safety device 1002c together with its address of 00, as shown in FIG. 11A (the IAE message is labeled “1”). Comms master 1008 outputs this IAE message on its SWS+ INPUT terminal, sending the message to safety device 1002c via the single-wire communication channel. Upon receipt of the IAE message, safety device 1002c reads the address included in the message (00), increments this address by one (01), and assigns itself this incremented address. Safety device 1002c also determines whether the safety master 1002a has been found. In the example depicted in FIG. 11A, although the sub-link to the safety master 1002a has been established, the safety master has not yet been addressed and therefore has not been found at this stage. Accordingly, safety device 1002c sets a “safety master found” (SMF) bit to 0, indicating that the safety master has not yet been found. Also, since no other devices have been addressed at this stage, safety device 1002c sets a “last addressable device” (LAD) value to “1” (representing its own address).” Paragraph 0102; “Finally, as illustrated in FIG. 10E, the comms master 1008 is the fourth and last device on the circuit to power up. Upon activation, comms master 1008 sends its own IAH message (labeled “5”) to device 1002c via the single-wire channel Safety device 1002c responds with its own IAH message (labeled “6”), causing the sub-link between those two devices (sub-link 1) to be established. Once sub-link 1 has been established, comms master 1008 can initiate the enumeration phase and begin enumerating the safety devices 1002a-1002c.” paragraph 0098)

Claim 10:
	The cited prior art describes the series connection (1) according to claim 7, characterized in that in the event that during the start-up phase a master (6) is not connected to the diagnostics line (7) and the information about the test patterns of the safety switches (2) is received by the additional safety switches (2), a selected safety switch (2) monitors the allocation of the positions of the safety switches (2) within the series connection (1).  (Nair: “Once IAH messages 2 and 3 have been exchanged, the sub-link between safety devices 1002b and 1002c (labeled sub-link 2) becomes active and IAH packets and responses continue to be exchanged between those two devices until the entire link (comprising all sub-links between the safety master and the comms master) becomes active. The IAH packets between safety devices 1002b and 1002c continue to be sent with 0xFF address packets until the devices are addressed during the enumeration phase, which will be initiated by the comms master 1008 after that device becomes active and establishes a sub-link with its nearest safety device.” Paragraph 0096)

Claim 11:
	The cited prior art describes the series connection (1) according to claim 10, characterized in that the selected safety switch (2) is that safety switch (2) which occupies the first position within the series connection (1). (Nair: see the safety device 1002b being the first position during the startup phase as illustrated in figure 10C; “Once IAH messages 2 and 3 have been exchanged, the sub-link between safety devices 1002b and 1002c (labeled sub-link 2) becomes active and IAH packets and responses continue to be exchanged between those two devices until the entire link (comprising all sub-links between the safety master and the comms master) becomes active. The IAH packets between safety devices 1002b and 1002c continue to be sent with 0xFF address packets until the devices are addressed during the enumeration phase, which will be initiated by the comms master 1008 after that device becomes active and establishes a sub-link with its nearest safety device.” Paragraph 0096)

Claim 12:
	The cited prior art describes the series connection (1) according to claim 8, characterized in that after the allocation of the positions, the selected safety switch (2) sends the number of all of the safety switches (2) as a broadcast signal, with the master (6) adopting this number as soon as the master is connected to the series connection (1). (Nair: see the sending of the address of the last addressable device 1002c and its address, LAD=3, indicating the number of addressable safety devices as illustrated in figures 11A-11F and as described in paragraph 0107; “In general, all devices on the safety circuit will continue to exchange their IAE messages and responses until detecting that SMF=1, at which time the devices will enter a “command wait” mode. Accordingly, when safety master 1002a receives the IAE message from safety device 1002b and programs its address, the safety master 1002a enters the “command wait” mode, as shown in FIG. 11D. Upon receipt of the IAE response message from safety master 1002a, safety device 1002b reads the SMF value reported by the safety master, and modifies its own IAE response message to safety device 1002c to reflect the new last addressable device (LAD=3) and the fact that the safety master has been found (SMF=1). As shown in FIG. 11E, safety device 1002b then enters “command wait” mode, while safety device 1002c modifies its IAE response message to the comms master 1008 to set SMF=1 and LAD=3, thereby informing the comms master that the safety master has been found. As shown in FIG. 11F, safety device 1002c then enters “command wait” mode, at which stage all safety devices 1002a-1002c are awaiting instructions from the comms master 1008, and the complete SWS link between the safety master 1002a and the comms master 1008 is formed. The comms master 1008 records the device address information on local memory.” Paragraph 0107)

Claim 14:
The cited prior art describes the series connection (1) according to claim 1, characterized in that each safety switch (2) includes a redundant input and output structure, via which switching signals generated in the safety switches (2) can be transmitted, wherein redundant outputs (4) of a safety switch (2) are connected to redundant inputs (3) of a downstream safety switch (2) for forming the series connection (1). (Nair: “To ensure highly reliable safety response even in the event of a failure of one or more safety input devices, safety systems are often designed with dual redundant channels for conveying a safety signal. FIG. 1 illustrates an example safety circuit that utilizes redundant signal paths to improve safety reliability. In this example, safety devices 102 are connected in series to a safety relay 104. Safety devices 102 comprise devices that verify whether the safety relay should enter the safe state based on their respective access points, including but not limited to proximity switches that determine when a safety gate is in the closed position, emergency stop pushbuttons, safety mats, light curtains, etc. Each of the safety devices 102 are equipped with dual redundant contacts 112a and 112b that are designed to close when the device is in the safe state, allowing respective 24 VDC signals 110 to pass.” Paragraph 0061)

Claim 15:
The cited prior art describes a method for operating a series connection (1) having (Nair: “FIG. 1 illustrates an example safety circuit that utilizes redundant signal paths to improve safety reliability. In this example, safety devices 102 are connected in series to a safety relay 104. Safety devices 102 comprise devices that verify whether the safety relay should enter the safe state based on their respective access points, including but not limited to proximity switches that determine when a safety gate is in the closed position, emergency stop pushbuttons, safety mats, light curtains, etc. Each of the safety devices 102 are equipped with dual redundant contacts 112a and 112b that are designed to close when the device is in the safe state, allowing respective 24 VDC signals 110 to pass.” Paragraph 0061)
multiple safety switches (2), with the series connection (1) having wiring connecting the safety switches (2), (Nair: see the safety devices 102, 204 as illustrated in figures 1, 2; “FIG. 1 illustrates an example safety circuit that utilizes redundant signal paths to improve safety reliability. In this example, safety devices 102 are connected in series to a safety relay 104. Safety devices 102 comprise devices that verify whether the safety relay should enter the safe state based on their respective access points, including but not limited to proximity switches that determine when a safety gate is in the closed position, emergency stop pushbuttons, safety mats, light curtains, etc. Each of the safety devices 102 are equipped with dual redundant contacts 112a and 112b that are designed to close when the device is in the safe state, allowing respective 24 VDC signals 110 to pass.” Paragraph 0061; “FIG. 2 illustrates an example single-wire safety system architecture 202 according to one or more embodiments.” Paragraph 0064)
characterized in that the safety switches (2) can output signals, (Nair: “A safety device acting as safety master generates a defined pulse train 206 that is passed through each safety device in the chain to the comms master 208 (the safety relay), which remains in operational mode as long as the defined pulse train 206 is recognized. The total path between the safety master 204.sub.1 and the comms master 208 comprises a single-wire safety plus (SWS+) link 212, which is made up of multiple sub-links 214 between adjacent safety devices on the circuit.” Paragraph 0064)
wherein depending on the registration of these signals by additional safety switches (2) of the series connection (1) it will be detected (Nair: see the detection of the define pulse pattern detected 1704 indicating if the master is on the network as illustrated in figure 17 and as described in paragraph 0136; “Pulse detection component 512 can be configured to identify presence of the defined pulse pattern on the device's single-wire safety channel input terminal. The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied. The defined conditions can include at least detection of a valid pulse pattern on the safety signal received at the safety input terminal (as determined by the pulse detection component 512), and verification that the SWS+ safety device is not in its safe state (as determined by the safe state detection component 510).” Paragraph 0077)
whether the wiring is laid out for connecting a master (6) and (Nair: “In one or more embodiments, the safety master mode component 504 can switch the SWS+ safety device to safety master mode in response to detecting the presence of a terminator on the device's single-wire safety channel input terminal.” Paragraph 0075; “Startup mode begins with power up 902, during which power is applied to the safety input devices and comms master device comprising the single-wire safety circuit. As the devices on the circuit are powered up, the system enters the auto-detect phase, during which each device initializes, identifies adjacent devices on the circuit, and reports its presence to the adjacent devices. When two adjacent devices have detected each other, the sub-link phase 906 is entered, during which a communication sub-link between the two adjacent devices is established. As will be described in more detail herein, establishment of sub-links between adjacent devices is performed asynchronously, and it is not necessary for the comms master to be powered up before two adjacent safety input devices can establish a sub-link with one another. By allowing adjacent devices to establish sub-links asynchronously as they are powered up and identified, regardless of the state of the comms master, the total SWS+ link (comprising all sub-links between adjacent devices) can be established quickly.” Paragraph 0089)
whether such a master (6) is connected, and (Nair: “When one of the safety devices 204 identifies the loss of its safety function (e.g., opening of a safety gate, pressing of an emergency stop button, etc.) and enters the safe state, that device ceases to pass the pulse train 206 to downstream devices, preventing the signal from reaching the comms master 208. Upon detecting loss of the pulse train signal, the comms master 208 isolates power to the industrial system components (e.g., machine, industrial device, motor, etc.).” paragraph 0064)
that depending on this, the operation of the safety switches (2) is predetermined by the safety switches themselves. (Nair: see the pulse detection component 512 of the safety device 502 and the detection of a valid pulse pattern and subsequent actions by the safety device 502 components (i.e., by the safety switches themselves) as illustrated in figure 5 and as described in paragraph 0077; see the enable safety relay outputs of safety relay 1706 if the defined pulse pattern is detected 1704 (i.e., master is connected on the network) or the disable safety relay outputs of safety relay 1708 if the defined pulse pattern is not detected 1704 (i.e., master is not connected on the network) as illustrated in figure 17 and as described in paragraphs 0064, 0136; “FIG. 17 illustrates an example methodology 1700 for controlling safety relay outputs of a safety relay. At 1702, an SWS+ INPUT terminal of a safety relay compatible with a single-wire safety (SWS+) protocol is monitored for presence of a safety signal having a modulated pulse pattern. At 1704, a determination is made regarding whether the pulse pattern detected on the safety signal matches a defined pulse pattern. If it is determined that the pulse pattern matches the defined pulse pattern, the methodology moves to step 1706, where the safety relay outputs of the safety relay are enabled and the monitoring continues at step 1702. Alternatively, if the detected pulse pattern does not match the defined pulse pattern, the methodology moves to step 1708, where the safety relay outputs are disabled, and the monitoring continues at step 1702.” Paragraph 0136; “Pulse detection component 512 can be configured to identify presence of the defined pulse pattern on the device's single-wire safety channel input terminal. The safety signal relaying component 514 can be configured to relay the pulsed safety signal from the single-wire safety channel input terminal to a single-wire communication output terminal for transmission to the next downstream device if certain defined conditions are satisfied. The defined conditions can include at least detection of a valid pulse pattern on the safety signal received at the safety input terminal (as determined by the pulse detection component 512), and verification that the SWS+ safety device is not in its safe state (as determined by the safe state detection component 510).” Paragraph 0077)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0299484 (Nair) in view of U.S. Patent Application Publication No. 2007/0090694 (Pullman).


Claim 13:
Nair does not explicitly describe pulses encoding a position as described below.  However, Pullman teaches the pulses encoding a position as described below.  
The cited prior art describes the series connection (1) according to claim 6, characterized in that the test pattern of each safety switch (2) contains a sequence of impulses with a number of impulses encoding the position of the respective safety switch (2) within the series connection (1). (Pullman: see the pulse trains 104, 108, 112, 116 indicating the count of safety controllers as the signal is transmitted via Channel B as illustrated in figure 4 and as described in paragraphs 0063, 0064, 0065; “In the same way, further safety switching devices 18c, 18d etc. (not shown in FIG. 3) would reproduce a permanent High on one signal line (reference numeral 114) and a pulse train on the second signal line, and each safety switch would increase the pulse train by one pulse.” Paragraph 0064; “At the end of the chain, the safety controller 20 receives the signals shown by reference numerals 114, 116. From the signal 114, the safety controller 20 identifies that the wiring of channel A is correct. From the pulse train 116, the safety controller 20 identifies that the wiring of channel B is correct. In addition, it can determine the number of safety switches 18a, 18b etc. arranged in series from the number of pulses (minus 1). In the same way, each safety switch 18a, 18b can identify its address from the number of pulses received. In this way, an individual address can be automatically allocated to each safety switch arranged in series when the safety circuit 80 is turned on. If the safety circuit 80 is later altered, there follows fresh and correct address allocation to the configuration which then exists automatically when turning on again.” Paragraph 0065)
One of ordinary skill in the art would have recognized that applying the known technique of Nair, namely, a single wire industrial safety system, with the known techniques of Pullman, namely, a signaling device for a safety circuit, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Nair to provide for a safety circuit with the teachings of Pullman to utilize various signaling mechanisms in a safety circuit would have been recognized by those of ordinary skill in the art as resulting in an improved safety circuit (i.e., using pulse counts to determine location of a safety switch in a safety circuit of Nair based on the teachings of using pulse counts as a signaling mechanism in a safety circuit in Pullman).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116